Defendants-appellees’ motion to take additional testimony is also considered and the same is hereby granted. The case is hereby remanded to the Workmen’s Compensation Appeal Board for the taking of additional testimony (see Rule 20 of the Rules of Practice of the Workmen’s Compensation Appeal Board). Following the receipt of said testimony, the board shall make findings of fact and law, and thereafter either party may file an application for leave to appeal *903therefrom directly to this Court.
Kelman, Loria, Downing, Schneider & Simpson for plaintiff-appellant. LeVasseur, Werner, Mitseff & Brown for defendant-appellee.
Reported at 394 Mich 334.
M. S. Coleman, and Lindemer, JJ., would grant rehearing.
T. G. Kavanagh, C. J., would deny rehearing.
Swainson, J., not participating.